 1   EISNER GORIN LLP
     ALAN EISNER, State Bar # 127119
 2   14401 Sylvan Street, Suite 112
     Van Nuys, CA 91401
 3   Phone/Fax: (818) 781-1570/5033
     Email: alan@egattorneys.com
 4
 5   Attorney for Defendant
     VALERIAN CHIOCHIU
 6
 7                           UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No.: 2:17-CR-306-JCM-VCF
10                      Plaintiff,
                                                     DEFENDANT VALERIAN
11            vs.                                    CHIOCHIU’S UNOPPOSED MOTION
                                                     TO ISSUE AN AMENDED ORDER
12   SVYATOSLAY BONDERENKO, et al.,
13   VALERIAN CHIOCHIU (#12)
14                       Defendants.
15
16            TO THE ABOVE-ENTITLED HONORABLE COURT AND THE
17   ASSISTANT UNITED STATES ATTORNEY CHAD W. MCHENRY:
18            Defendant Valerian Chiochiu, by and through counsel of record, attorney Alan
19   Eisner, hereby moves this honorable Court to amend its Order in Dkt 567. This Order
20   mistakenly contained authorization for defendant to own a smartphone device. This
21   portion of the Order was not agreed to by the government and was mistakenly left in the
22   Order.
23                                             Respectfully submitted,
24                                             EISNER GORIN LLP
25   Dated: May 24, 2019                       /S/ ALAN EISNER
26                                             ALAN EISNER
                                               Attorney for Defendant
27                                             VALERIAN CHIOCHIU
28



                                                 1
 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2         Defendant Valerian Chiochiu (hereafter as “Mr. Chiochiu) recently submitted a
 3   request to modify his pretrial release to authorize his opening of one checking and one
 4   savings account. (Dkts. 564 and 566). On May 24, 2019, this Court signed the order
 5   (Dkt. 567). This signed Order contains the erroneous statement that defendant be
 6   permitted to own a smartphone device. This was not agreed to by the government and
 7   was mistakenly left in the Order by defense counsel. Mr. Chiochiu herein submits a
 8   corrected order that authorizes defendant to open one checking account and one savings
 9   account, but not to own a smartphone device. Mr. Chiochiu further requests that this
10   court vacate the order in Dkt. 567 and grant the requested Order herein.
11         Defense counsel has conferred with counsel for the Government, who has no
12   opposition to the granting of this amended Order.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
 1                                             ORDER
 2         IT IS HEREBY ORDERED that Valerian Chiochiu’s Unopposed Motion to Issue
 3   an Amended Order is GRANTED. Mr. Chiochiu shall be permitted to open one
 4   checking account and one savings account with a financial institution, subject to
 5   monitoring by the pretrial services department. Further, the Order issued in Dkt 567 is
 6   hereby vacated.
 7         Dated this 3rd day of June, 2019.
 8
 9
10                                             HONORABLE CAM FERENBACH
                                               U.S. MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
     Case 2:17-cr-00306-JCM-VCF Document 568 Filed 05/24/19 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2          I certify that a copy of the foregoing entitled DEFENDANT VALERIAN
 3    CHIOCHIU’S UNOPPOSED MOTION TO ISSUE AN AMENDED ORDER to be
 4    electronically filed with the Clerk of the Court by submitting the document listed above
 5    to the electronic filing and service system at the United States District Court (CM/ECF),
 6    District of Nevada. CM/ECF will provide copies to all counsel of record registered
 7    CM/ECF notification.
 8
 9    Dated: May 24, 2019                      S/ALAN EISNER
10                                             ALAN EISNER
                                               Counsel for Defendant Valerian Chiochiu
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  4
